ORDER
PER CURIAM.
Defendant appeals from convictions of two counts of sodomy, one count of forcible rape, and one count of armed criminal action. Sections 566.060, 566.030, 571.015 RSMo 1986. This appeal has been consolidated with defendant’s appeal from the denial of a Rule 29.15 motion for post-conviction relief, after an evidentiary hearing.
The judgment of conviction is affirmed. Rule 30.25(b) and 84.16(b).
The appeal from the denial of post-conviction relief is dismissed. State v. Mayo, 784 S.W.2d 897 (Mo.App.1990).